Case: 4:19-cv-01226-JAR Doc. #: 1 Filed: 05/13/19 Page: 1 of 23 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION

MOMS365, INC. f/k/a OUR365, INC.,

Plaintiff, Cause No.:

V. EQUITABLE RELIEF SOUGHT

CHRISTINE PINTO and MARIE JURY DEMANDED

BROWNRIGG,

Defendants.
VERIFIED COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

Mom365, Inc. f/k/a Our365, Inc. (“Mom365” or the “Company”), by and through the
undersigned counsel, and for its Complaint for Injunctive Relief and Damages against Christine
Pinto (“Pinto”) and Marie Brownrigg (““Brownrigg”) (collectively referenced as “Defendants”),
states as follows:

INTRODUCTION

1. Mom365 is in the newborn photography business that started in 1947. Mom365
contracts with 700 hospitals and hospital groups in 47 states whereby Mom365 agrees to have
photographers available to take newborn baby photos at the individual hospitals. Mom365’s
business is unique in several respects, including, without limitation, its proprietary training
developed by Mom365 to train photographers who will be interacting with the new parents and
photographing newborn babies. Mom365 protects its business plans, customer contacts and
related information through various means including, without limitation, non-solicitation,

confidentiality and non-compete agreements with its employees.
Case: 4:19-cv-01226-JAR Doc. #: 1 Filed: 05/13/19 Page: 2 of 23 PagelD #: 2

2. This lawsuit relates to two high-level field employees, Christine Pinto (“Pinto”)
and Marie Brownrigg (““Brownrigg’’), both of whom were “regional directors” in Mom365’s
organization and whose employment with the Company ended in July 2018. Both Pinto and
Brownrigg have non-solicitation, confidentiality and non-competition obligations in force and
effect. In direct violation of their respective written agreements and the obligations thereunder,
these two former regional directors together with Stephen Hardin have started a new business
that competes directly with Mom365, VIP Baby Portraits (“VIP Baby”).

3. Pinto and Brownrigg are listed and pictured on VIP Baby’s website as its Vice
Presidents of Sales. Steve Hardin is listed and pictured on the VIP Baby’s website as its
President. John Johnson Declaration § 43 & Ex. 5 at Exhibit A.

4. Based on email sent by Pinto on May 7, 2019 soliciting a substantial customer of
Mom365, VIP Baby is operating as a division of VIP Recognition. Annamarie Whitesell
Declaration § 4 at Exhibit B. VIP Recognition LLC, a Texas limited liability company, is listed
on the Texas secretary of state website as being a company whose registered agent is Stephen R.
Hardin. See Exhibit C.

: On or before May 1, 2019, Pinto changed her LinkedIn profile to reference her
association with VIP Baby. John Johnson Declaration {50 at Exhibit A.

6. Pinto has solicited at least one hospital under contract with Mom365. Mom365
learned this on May 8, 2019. Annamarie Whitesell Declaration 4 & Ex. 1 at Exhibit B.

i. Pinto’s and Brownrigg’s VIP Baby activities violate their respective non-
solicitation, confidentiality and non-competition agreements with Mom365.

8. Further, upon information and belief, Pinto and Brownrigg are exploiting their

knowledge of Mom365’s proprietary training methods and relationships with local
Case: 4:19-cv-01226-JAR Doc. #: 1 Filed: 05/13/19 Page: 3 of 23 PagelD #: 3

photographers to gain an unfair business advantage, again in violation of defendants’ post-
employment restrictive covenants. Mom365 seeks injunctive relief enforcing the confidentiality,
non-solicitation, and non-competition provisions of the defendants’ agreements and recover
damages and attorneys’ fees and costs. !

PARTIES, JURISDICTION AND VENUE

9. Mom365, Inc., formerly known as Our365, Inc., is a Missouri business
corporation with its principal place of business in Saint Charles, Saint Charles County, Missouri.

10. Upon information and belief, Pinto is a citizen of Silverlake, Los Angeles County,
California. Pinto’s email signature block and LinkedIn page identify her principal office is now
located in Houston, Harris County, Texas. Exhibit A-10; Exhibit B—1.

11. Upon information and belief, Brownrigg is a citizen and resident of Tampa,
Hillsborough County, Florida.

2. Pinto’s and Brownrigg’s breaches of their confidentiality, non-solicitation, and
non-competition agreements adversely affects business of Mom365 far in excess of $75,000.
Specifically, the contacts with Mom365 hospital customers are worth well in excess of $75,000.
Thus, if defendants’ conduct is not enjoined, Mom365 stands to lose far in excess of $75,000.

13. This Court has subject-matter jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332(a) because this is an action between citizens of different states where the amount in
controversy exceeds $75,000, exclusive of interest and costs.

14. Venue is proper in this district and division pursuant to 28 U.S.C. § 1391 because

a substantial amount of the revenues that are the subject of this action are situated in this district

 

1 Brownrigg and Pinto both have arbitration provisions related to their non-solicitation and confidentiality
agreements. Those agreements call for injunctive relief to be sought in court and the remainder of any dispute to
proceed in arbitration. Brownrigg and Pinto’s non-competition agreements call for venue in the Missouri courts.
Case: 4:19-cv-01226-JAR Doc. #: 1 Filed: 05/13/19 Page: 4 of 23 PagelD #: 4

and because the defendants have submitted to the exclusive jurisdiction of the state and federal
courts of Missouri as further alleged throughout this Complaint.

15. In Brownrigg’s February 2, 2017 “Agreement Not to Compete or Disclose
Confidential Information”, she agrees to exclusive venue in the state and federal courts of
Missouri. John Johnson Declaration § 21 & Ex. 4 at Exhibit A.

16. In Pinto’s September 5, 2012 “Agreement Not to Compete or Disclose
Confidential Information”, she agrees to venue in the state and federal courts of Missouri. John
Johnson Declaration § 20 & Ex. 3 at Exhibit A.

17. Further, Both Pinto and Brownrigg executed a “Employee Confidentiality, Non-
Solicitation, Release and Arbitration Agreement” in June 2018. John Johnson Declaration ¥ 16
& Ex. 2 at Exhibit A.

18. The June 2018 Agreement provides, in part:

“(T]he Company may institute, any suit, action or other legal
proceeding out of or relating to [the restrictive covenants],
including, but not limited to, any action commenced by the
Company for preliminary or permanent injunctive or other
equitable relief, will be instituted in the United States District
Court for the Northern [sic] District of Missouri or if such court
does not have or will not accept jurisdiction, in any court of
general jurisdiction in Missouri. I consent and submit to the
personal and exclusive jurisdiction of such courts in any such suit,
action or proceeding. * * * I waive any objection that I may have

to the laying of venue of any such suit, action or proceeding in any
such court and any claim or defense of inconvenient forum.

FACTS COMMON TO ALL COUNTS
A. Mom365’s Business Investment
19. | Mom365 counts over 700 hospitals among its current customers, with some

relationships dating back to the 1970s. Mom365 has invested substantially in knowing its
Case: 4:19-cv-01226-JAR Doc. #: 1 Filed: 05/13/19 Page: 5 of 23 PagelID #: 5

hospital customers, knowing their unique, particular needs and requirements, and delivering
customized products and services for customers. Each hospital is unique in its processes,
procedures and scheduling requirements. To acquire a hospital customer takes significant effort.
It can take months, if not years, to secure a contract with a new hospital. Mom365 spends
hundreds of thousands of dollars annually on business development. Johnson Dec. { 2 at Exhibit
A.

20. Even when Mom365 makes a pitch and the hospital agrees to retain it, drafting
and negotiating a contract can take one to two months. Onboarding a hospital then takes two to
four months and costs Mom365 approximately $10,000 per hospital. An investor purchased all
of Mom365’s stock in June 2018. Johnson Dec. Johnson Dec. [3 at Exhibit A.

21. |Mom365’s business is unique in several respects, including its proprietary
training, developed by Mom365, to train photographers who will be interacting with the new
parents and photographing newborn babies. Johnson Dec. {4 at Exhibit A.

22. |_Mom365 builds and maintains relationships with its hospital customers through
corporate and field sales and marketing employees, led by regional directors. Mom365 regional
directors are the principal contact for the hospitals in their territory. They know the customers’
specific needs, make decisions regarding customer customization, talk and meet with hospital
management regularly, and are critical to keeping the hospital customer accounts. Johnson Dec.
{ 6 at Exhibit A.

23. At the relevant times in this matter, Mom365 had three (3) regional directors of
which Defendants were two. Johnson Dec. §] 22 at Exhibit A.

24. Regional directors are responsible, together with the CEO and business

development team, to negotiate contracts. Each regional director knew, and regularly reviewed,
Case: 4:19-cv-01226-JAR Doc. #: 1 Filed: 05/13/19 Page: 6 of 23 PagelD #: 6

the terms of hospital contracts, commission rates, renewal dates, and custom services and
products for the hospital customers. They also knew the operation of each hospital, the shifts
and procedures photographers had to follow, and in general, the specific needs of each hospital.
Each hospital required customization to meet its unique needs. Regional directors customized
delivery of services at the hospitals in his or her territory. Customization could be anything from
where photographers were required to park to “quiet hours” when photographers were restricted
from maternity wards. Customization can include unique co-branding projects between
Mom365 and a hospital. Johnson Dec. § 8 at Exhibit A.

B. Mom365’s Confidential Information

25. |Mom36S5 has security procedures to restrict access to critical business strategy,
customer information, and contract terms. Access to customer contracts is limited to the CEO,
the contract manager, regional directors, and certain employees in Mom365’s finance and
information-technology departments. That access is controlled through computer systems,
including SAP. Johnson Dec. {9 at Exhibit A.

26. Regional Directors are required to maintain customer requirements and
customization information securely, sharing only with leadership and individual District
Managers who need access to the information to implement custom programs at the particular
hospital. Johnson Dec. § 10 at Exhibit A.

ai. As regional directors, Defendants participate in strategy concerning renewing
contracts, including determining or recommending commission/payment rates. This strategy is
limited to the CEO, business development team, and regional directors. Business development
documents and records are restricted on Mom365’s computer systems to protect the data.

Johnson Dec. § 11 at Exhibit A.
Case: 4:19-cv-01226-JAR Doc. #: 1 Filed: 05/13/19 Page: 7 of 23 PagelD #: 7

28. As regional directors, Defendants have access to the Company’s customer
database which the Company has developed over Mom365’s 70 years. Mom365 spends
significant sums maintaining its contract data and related customer information. Every day,
regional directors receive and use confidential information to provide the best service to
Mom365’s hospital customers. Johnson Dec. {J 12 at Exhibit A.

C. New Ownership and CEO of Mom365 on June 21, 2018

29. An investor purchased all of Mom365’s stock in June 2018. That transaction
closed on June 21, 2018. Johnson Dec. § 13 at Exhibit A.

30. That transaction closed on June 21, 2018. In connection with that transaction, a
new CEO for Mom365, John Johnson, was retained and started his employment on June 21,
2018. John Johnson Declaration § 13 at Exhibit A.

31. On the day the transaction closed, Johnson immediately traveled to the offices of
Mom365 in Missouri to meet with employees and begin his assessment of the business. Johnson
met with corporate employees in-person at Mom365’s offices in Missouri, and met with field
employees, including Brownrigg and Pinto, by telephone.

32. As one of the first of Johnson’s acts, in consideration of continued employment,
all Mom365 employees were required to reaffirm their existing non-solicitation and
confidentiality obligations. A true and correct copy of the June 2018 agreement that each
employee sign is attached to the John Johnson Declaration. Exhibit A-2. The 2018 agreement
did not modify or otherwise affect Brownrigg’s and Pinto’s existing non-competition obligations.

33. Brownrigg executed the June 2018 Agreement. John Johnson Declaration { 18 at

Exhibit A.
Case: 4:19-cv-01226-JAR Doc.#: 1 Filed: 05/13/19 Page: 8 of 23 PagelD #: 8

34. Pinto executed the June 2018 Agreement. John Johnson Declaration {18 at
Exhibit A.

35. In fact, all Mom365 employees executed the June 2018 Agreement. Had any
Mom365 employees failed to execute the June 2018 Agreement, CEO Johnson would have
promptly terminated their employment. John Johnson Declaration § 18 at Exhibit A.

36. In addition to the obligations under the June 2018 Agreement, Brownrigg and
Pinto had prior non-competition agreements that continued in force and effect. True and correct
copies of Brownrigg’s pre-2018 agreements with Mom365, Inc. are attached to Johnson’s
Declaration at Exhibit A-3.

37. At the time of acquisition, Mom365 had several levels of field employees, the
most senior of which was “regional director.” In June 2018, Mom365 had three regional
directors, namely, Marie Brownrigg, Christine Pinto and Keith Reed.

38. | When CEO Johnson started on June 21, 2019, he requested reporting from
employees, including Brownrigg and Pinto. John Johnson Declaration { 36 at Exhibit A.

39. For instance, Johnson requested reports describing how often regional directors
were in the field working with their district managers. Johnson required compliance with
schedules and weekend visits, practices and procedures. Johnson discovered that neither
regional directors nor their district managers were ever in the Hospitals on the weekends. This
was contrary to company policy and was a significant missed opportunity that had to be
addressed. John Johnson Declaration § 37 at Exhibit A.

40. Johnson assessed skill sets of Mom365 employees, including Brownrigg and

Pinto.
Case: 4:19-cv-01226-JAR Doc. #: 1 Filed: 05/13/19 Page: 9 of 23 PagelD #: 9

41. Additionally, because Johnson expected to continue the employment of the three
regional directors, he shared his business strategy to improve and grow Mom365. Johnson
shared this business strategy in regular calls with Pinto and Brownrigg that occurred
approximately every other day for about 30 minutes a call. John Johnson Declaration 40 at
Exhibit A. Johnson also communicated with them regularly by email. Id.

42. Ultimately, on or about July 8, 2018, Johnson determined that the employment of
Pinto and Brownrigg should be terminated. Thereafter, on July 11, 2018, Johnson terminated
Brownrigg and Reed. Johnson terminated Pinto the following day, on July 12, 2018.

43. At the time of termination, Ms. Brownrigg’s annual salary was $105,000. At
termination, she was paid for 80 hours of vacation for a total of $4,038.46. At the time of
termination, Ms. Pinto’s annual salary was $97,500. Ms. Pinto was paid at termination for 7.1
hours of personal time at $332.81 and unused vacation pay of $7,875.00.

44. In late April 2019, Johnson became aware that Pinto may have become associated
with a new newborn photography business even though her non-solicitation and non-competition
obligations do not expire until 2019 and 2020 respectively.

45. In the course of his investigation of the claims, Johnson found a website called
“VIP Baby Portraits” on line. The website was not finished or active when he first viewed it. It
has since gone live. A true and correct copy of the web pages are printed and attached as Exhibit
A-4.

46. On information and belief, Defendants’ plans to form VIP Baby dated back to at
least December 2018, when the VIP Baby web address was first registered by Hardin. See

Registrar information attached as Exhibit D.
Case: 4:19-cv-01226-JAR Doc. #: 1 Filed: 05/13/19 Page: 10 of 23 PagelD #: 10

47. The VIP Baby website lists Ms. Pinto and Ms. Brownrigg as having VP of Sales
roles.

48. The business of VIP Baby appears very similar to Mom365, VIP Baby contracts
with hospitals to have VIP Baby’s photographers at the hospitals to photograph newborn babies.
John Johnson Declaration § 45 at Exhibit A.

49. On April 23, 2019, Johnson directed the company’s attorneys to send cease and
desist letters to certain former Mom365 employees. True and correct copies of the cease and
desist letters to Pinto and Brownrigg are attached to Johnson’s Declaration at Exhibits A-5 and
A-6.

50. The third regional director, Mr. Reed, responded immediately to the company
attorney’s letter and advised that while he had been offered a job by VIP Baby, that he had not
accepted and that he had started a business that was not in competition with the Company in
accordance with his obligations under his non-compete and non-solicitation agreements.

51. Brownrigg responded through counsel that she would contest the enforceability of
the June 2018 agreement. Her lawyer did not make any statements regarding VIP Baby, and
neither confirmed nor denied that his client is involved in a leadership role at VIP Baby Portraits.
A true and correct copy of the letter is attached as Exhibit A—7.

52. Pinto has failed to respond in any way, despite a reminder letter on April 30,
2019. A true and correct copy of the April 30, 2019 letter to Pinto is attached to Johnson’s
Declaration as Exhibit A-8.

53. On May 1, 2019, Ms. Pinto updated her LinkedIn profile to identify her as the

Vice President of VIP Baby Portraits. John Johnson Declaration {| 50 at Exhibit A.

10
Case: 4:19-cv-01226-JAR Doc. #: 1 Filed: 05/13/19 Page: 11 of 23 PagelD #: 11

54. On May 8, 2019, Mom365 learned that Pinto sent an email to a significant
customer of Mom365 soliciting its business for VIP Baby Portraits. John Johnson Declaration
451 at Exhibit A; Exhibit B—1.

55. Pinto’s May 7, 2019 solicitation of the Company’s customer admits the unique,
proprietary information she gained from her ten years working at Mom365 in her various
positions including Regional Director:

I have spent the last ten years familiarizing myself with the
business, from Photographer, Certified Field Trainer, District
Manager, Assistant Director and most recently as Regional

Director of the largest newborn photography company in the
nation.

Having done so gives me a unique perspective, and ultimately the
ability to formulate a program that encompasses all the most
important characteristics in creating a highly effective and
successful new division.

Whitesell Declaration at Exhibit B.

56. This email was sent to at least one significant Mom365 hospital customer, a
hospital that has approximately 10,000 births a year. Whitesell Declaration §[ 3 at Exhibit B.

57. On information and belief, this email was also sent to other Mom365 customers
with whom Pinto and Brownrigg had relationships in the role as regional director.

58. Both Pinto and Brownrigg have confidential, proprietary information of Mom365
regarding the approximately 200 plus customers in each of the respective regions they were in
charge of for Mom365, including who are the contacts within hospital leadership, including
senior marketing executives, nursing executives, those in-charge of access and scheduling and
other hospital leadership. They also know the terms of each contracts Mom365 has with
hospitals and hospital groups in their respective territories, including when those contracts are up

for renewal and their cancellation provisions. They also had access to the financial details of the

1]
Case: 4:19-cv-01226-JAR Doc.#: 1 Filed: 05/13/19 Page: 12 of 23 PagelD #: 12

contracts including commission structure, any co-marketing programs, the sales volume for
hospitals and hospital systems in their territories.

59. In addition, both Pinto and Brownrigg worked on accounts that were national in
scope, and for those accounts, they would have had access to the relevant contracts and sales
data.

60. Pinto and Brownrigg had access to data concerning the number of births per
hospital, the data concerning photography product sales for hospitals they covered, which
hospital wanted and had co-marketing programs.

61. In particular, at the time of acquisition, Mom365 had three regional directors,
namely, Marie Brownrigg, Christine Pinto and Keith Reed. Brownrigg, Pinto and Reed were
each responsible for approximately 1/3 of Mom365’s hospital customers. This meant that
Brownrigg and Pinto were responsible for approximately 200-250 hospital customers each.
They were integral to each customer hospital in their territory. Each had profit and loss
responsibility, responsibility for directly supervising numerous district managers and indirectly
supervising hundreds of photographers.

62. For each of their hospitals, Brownrigg and Pinto were in a position to make
customizations for the hospitals in their territory, everything from the number of photographers
they hired and staffed, and the number of shifts.

63. Brownrigg and Pinto were charged with submitting significant process changes,
special projects, and unique requests through corporate. Brownrigg and Pinto knew what
accommodations and special requests Mom365 agreed to and what accommodations Mom365
declined. As a result, Brownrigg and Pinto have unique knowledge about what customer needs

might cause a particular hospital to make a change in its newborn photography provider.

12
Case: 4:19-cv-01226-JAR Doc.#: 1 Filed: 05/13/19 Page: 13 of 23 PagelD #: 13

64. Brownrigg and Pinto regularly communicated with key contacts at the hospital.
They also traveled to the hospitals to meet with key hospital executives.

65.  Brownrigg and Pinto identified “at risk” hospitals. They were privy to the full list
of “at risk” hospitals throughout the United States and to Mom365’s strategy to ensure continued
relationships.

66. Brownrigg and Pinto worked closely with Mom365 business development leaders
to win business from new hospitals and then transition those hospitals into Mom365’s system.

67. Over the ten (10) years that Pinto worked at Mom365, she developed hundreds of
contacts with hospitals and hospital executives that were key to knowing customers’ specific
needs. These contacts are critical to keeping accounts.

68. The confidential sales and customer information Pinto acquired while working at
Mom365 gives her a competitive advantage as a salesperson in the newborn photography
industry.

69. Likewise, over the nearly two (2) years that Brownrigg worked at Mom365, she
developed dozens, if not hundreds, of contacts with hospitals and hospital executives that were
key to knowing customers’ specific needs. These contacts were critical to keeping accounts.

70. The confidential sales and customer information Brownrigg acquired while
working at Mom365 gives her a competitive advantage as a salesperson in the newborn
photography industry.

71. Mom365 also invested significantly in sending Brownrigg and Pinto to
conventions and conferences, both trade association conventions and hospital and hospital-

system conferences and meetings. A national convention booth could easily cost Mom365

13
Case: 4:19-cv-01226-JAR Doc. #: 1 Filed: 05/13/19 Page: 14 of 23 PagelD #: 14

$15,000 plus individual travel costs. Travel costs for Brownrigg or Pinto at a national convention
could be $1,000-$2,000 each depending on location and length of the convention.

72. For instance, Pinto, who had been with the company since April 2008,
participated in multiple national and local Association of Women’s Health, Obstetric and
Neonatal Nurses (“AWHONN”) conventions and meetings.

73. Brownrigg, who joined Mom365 in February 2017, attended both a Florida
convention for a trade association known as AWHONN and a national convention for the same
association.

74. In early May 2019, the website for the AWHONN annual conference
(https:/Avww.awhonn.org/ and https://awhonnconvention.org/) listed VIP Baby Portraits as an
exhibitor in booth 1108. The company is described as follows:

VIP Baby offers the highest quality artistic photography with a
sensitive approach for moms and hospitals. With over fifty years

of experience in the portrait photography market, our innovative
approach is designed for minimal disruption.

D. The Agreements Protecting Confidential and Proprietary Information
75. Defendant Pinto re-affirmed her confidentiality, non-solicitation, and non-
competition obligations again on or about on or about September 5, 2012, by executing a

“Agreement Not to Compete or Disclose Confidential Information.”

14
Case: 4:19-cv-01226-JAR Doc.#: 1 Filed: 05/13/19 Page: 15 of 23 PagelD #: 15

76.

Among the provisions, Pinto agreed not to compete for two (2) years after the

date of termination of her employment. The provision states:

  
     

77.

two {2} years re if this oka is unenforceable, for
cof the termination of Employee's employment with
se Aichi retain hasiea

On February 17, 2017, Brownrigg executed an “Agreement not to Compete or

Disclose Confidential Information” containing a two year non-compete substantially similar to

Pinto’s. John Johnson Declaration § 21 & Ex. 4 at Exhibit A.

78.

After an investor purchased all Mom365’s stock on June 21, 2018, all employees

were required to electronically sign an “Employee Confidentiality, Non-solicitation, Release and

Arbitration Agreement” attached as Exhibit A (the “2018 Agreement”).

79.

The 2018 Agreement contains confidentiality provisions, including the following:

During and after my employment, I will (i) neither disclose nor use for my direct
or indirect benefit, or the direct or indirect benefit of any third party, and (i1) use
my best efforts to maintain, the confidentiality of all Confidential Information that
I have access to during my employment. The term “Confidential Information”
means any information that the Company treats as confidential. Examples of
Confidential Information include: any information relating to research, processes,
inventions, products, methods, formulae, algorithms, computer codes or
instructions, software, documentation, equipment, costs, customer lists, business
studies, business procedures, finances, personnel, and other materials that have
not been made available to the general public. Failure to mark any Confidential
Information as confidential or proprietary will not affect its status as Confidential
Information under the terms of this Agreement.

John Johnson Declaration § 16 & Ex. 2 at Exhibit A.

80.

The 2018 Agreement contains a one year non-solicitation of customers agreement

which states, in part:

15
Case: 4:19-cv-01226-JAR Doc. #: 1 Filed: 05/13/19 Page: 16 of 23 PagelD #: 16

81.

Without the prior express written consent of the Company in its sole discretion,
for the one (1) year period immediately following the termination of my
employment with the Company, I will not, directly or indirectly: (i) sell, promote,
solicit, call on, or provide any Competitive Offering to (i) any person or entity
that was a customer, client or licensee of the Company; (ii) any person or entity
that is a customer, client or licensee of the Company at the time of the cessation
of my employment with the Company; or (iii) any person or entity that was a
prospective customer that the Company was actively attempting to solicit....
The restrictions in this Paragraph ... will only apply to persons or entities with
whom I had “Material Contact” on behalf of the Company.

The 2018 Agreement contains a one (1) year non-solicitation of other Mom365

employees which states, in part:

82.

83.

Without the prior express written consent of the Company in its sole discretion,
for the one (1) year period immediately following the termination of my
employment with the Company, I will not, directly or indirectly: (1) employ,
engage or retain, or arrange to have any other person or entity employ, engage or
retain any person who has been employed, engaged or retained by the Company
as an employee, contractor, consultant or agent at any time during the one (1) year
period preceding the date upon which my employment with the Company is
terminated; or (ii) influence or attempt to influence any such person to terminate
or modify detrimentally his or her employment arrangement or engagement with
the Company.

Pinto and Brownrigg executed the 2018 Agreement in June 2018.

As consideration for the 2018 Agreement, company employees received

continued employment, continued customer contacts, and access to Mom365’s business strategy.

If any employee had refused to sign the 2018 Agreement, that employee would have been

terminated.

E.

84.

Pinto and Brownrigg’s Solicitation of Employees and Customers for a
Competing Business.

Beginning in or about April 2019, defendants Pinto and Brownrigg began listing

themselves as “Newborn Photography Sales” on the website viprec.com and as Regional Vice

16
Case: 4:19-cv-01226-JAR Doc.#: 1 Filed: 05/13/19 Page: 17 of 23 PagelD #: 17

Presidents of Sales on the website vipbabyportraits.com. Upon information and belief,
viprec.com and vipbabyportraits.com are both websites for VIP Baby.

85. Based on Pinto’s May 7 email, it appears that she and VIP Baby intend to staff an
exhibitor booth at the Texas state conference of AWHONN on May 16-18, 2019. Defendant
Pinto has solicited at least one customer with whom she worked at Mom365 to visit the VIP
Baby exhibitor booth at that conference.

86. Based on Pinto’s email, Pinto and VIP Baby intend to staff an exhibitor booth at
the 2019 AWHONN Convention in Atlanta, Georgia, on June 8-12, 2019. Defendant Pinto has
solicited at least one customer with whom she worked at Mom365 to visit the VIP Baby
exhibitor booth at that conference.

87. Notwithstanding Mom365’s demands that Pinto and Brownrigg cease and desist
from violating the post-employment restrictive covenants in their agreements, Pinto and
Brownrigg continue to hold themselves out on the VIP Baby website and LinkedIn, email former
customers, and refuse to either acknowledge or comply with their contractual obligations.

COUNT ONE

BREACH OF CONTRACT
(AGAINST DEFENDANT PINTO)

88. Mom365 incorporates by reference the information contained in Paragraphs 1
through 87 as if fully stated herein.
89. The Pinto agreements are valid and enforceable agreements that prohibit Pinto

from:

(a) Competing by directly or indirectly for two (2) years by soliciting,
rendering, performing or providing any in-hospital infant photography, or
accept any in-house infant photography or any other business from actual
or prospective customers of Mom365.

(b) Disclosing, directly or indirectly, Mom365’s confidential business plans,
processes, product and customer research, methods, training

17
Case: 4:19-cv-01226-JAR Doc.#: 1 Filed: 05/13/19 Page: 18 of 23 PagelD #: 18

(c)

(d)

(e)

documentation and information, customer lists and customer contacts,
business plans and procedures, and other non-public competitive
information;

Soliciting, directly or indirectly, any customer with whom defendant Pinto
has dealt with on behalf of Mom365 in the eighteen (18) months prior to
termination on behalf of any business engaged in the marketing or sale of
in-hospital baby photography for a period of one (1) year following
termination of defendants’ employment;

Directly or indirectly soliciting the employment of any person who has
been employed, engaged or retained by Mom365 in the one (1) year
period prior to termination for a period of one (1) year following
termination of defendants’ employment; and

Arranging, directly or indirectly, for any other person or entity to employ
any person who has been employed, engaged or retained by Mom365 in
the one (1) year period prior to termination for a period of one (1) year
following termination of defendants’ employment.

90. Upon information and belief, defendant Pinto has breached the agreements by,

inter alia:

(a)

(b)

(c)

(d)

Accepting and performing the function of Vice President of Sales for VIP
Baby, thereby placing herself in a position where she will inevitably
compete with Mom365;

Accepting and performing the function of Vice President of Sales for VIP
Baby, thereby placing herself in a position where she will use, directly or
indirectly, the Confidential Information of Mom365 in the performance of
her duties;

Soliciting persons who had been employed by Mom365 to provide the
same or similar services to Mom365’s hospital partners as employees
and/or agents of the competing business VIP Baby; and

Calling upon the leadership of Mom365’s hospital partners to sell the
same or similar goods, products, and services that Mom365 offers to those
partners on behalf of VIP Baby, including without limitation the e-mail
solicitation dated May 7, 2019 (Exhibit B—1).

91. Pinto’s breaches of contract have caused and will continue to cause damage to

Mom365. Monetary damages are inadequate to prevent all of the harms that will result from

18
Case: 4:19-cv-01226-JAR Doc. #: 1 Filed: 05/13/19 Page: 19 of 23 PagelD #: 19

Pinto’s continued breaches of her agreements and, accordingly, Pinto must be preliminarily and

permanently enjoined from continuing to breach her agreements.

WHEREFORE, Plaintiff Mom365, Inc. respectfully prays that this Court enter an Order

that enjoins and restrains the actions set forth in paragraphs below and grants other relief:

(a)

(b)

(c)

(d)

(e)

(f)

(g)

(h)

(i)

92.

Pinto shall not be involved, directly or indirectly, in any manner, as an officer,
director, stockholder, partner, employee, consultant, advisor, independent
contractor, or in any other capacity with VIP Baby Portraits, VIP Recognition or
any other company;

Pinto shall cease use of any confidential information or trade secrets of Mom365
shall immediately cease and desist from using or disclosing such information
without the express written consent of Mom365;

Pinto shall not participate in any way in marketing VIP Baby or soliciting
Mom365 customers;

Pinto shall cease and desist from all efforts to solicit any person who had been
employed by Mom365 prior to July 12, 2019;

Pinto shall cease and desist from contacting employees, officers, or directors of
the hospital partners with whom defendants worked in the eighteen (18) months
predating defendants’ termination of employment with Mom365;

Pinto shall not be involved, directly or indirectly, in the solicitation of or sales to
any hospital partner or potential hospital partner of in-hospital newborn
photography and associated goods, products, and services;

Pinto shall not be directly or indirectly involved with, or otherwise attend,
meetings of the Association of Women’s Health, Obstetric and Neonatal Nurses
or other similar conventions, wherever located;

Pinto shall not list herself as a contact person on the websites viprec.com,
vipbabyportraits.com, or any associated or affiliated website offering in-hospital
newborn photography; and

Other relief as this court deems just and appropriate.

COUNT TWO
BREACH OF CONTRACT
(AGAINST DEFENDANT BROWNRIGG)

Mom365 incorporates by reference the information contained in Paragraphs 1

through 87 as if fully stated herein.

19
Case: 4:19-cv-01226-JAR Doc. #: 1 Filed: 05/13/19 Page: 20 of 23 PagelD #: 20

93.

The Brownrigg agreements are valid and enforceable agreements that prohibit

Brownrigg from:

94.

by, inter alia:

(a)

(b)

(c)

(d)

(e)

Competing by directly or indirectly for two (2) years by soliciting,
rendering, performing or providing any in-hospital infant photography, or
accept any in-house infant photography or any other business from actual
or prospective customers of Mom365.

Disclosing, directly or indirectly, Mom365’s confidential business plans,
processes, product and customer research, methods, training
documentation and information, customer lists and customer contacts,
business plans and procedures, and other non-public competitive
information;

Soliciting, directly or indirectly, any customer with whom defendant
Brownrigg has dealt with on behalf of Mom365 in the eighteen (18)
months prior to termination on behalf of any business engaged in the
marketing or sale of in-hospital baby photography for a period of one (1)
year following termination of defendants’ employment;

Directly or indirectly soliciting the employment of any person who has
been employed, engaged or retained by Mom365 in the one (1) year
period prior to termination for a period of one (1) year following
termination of defendants’ employment; and

Arranging, directly or indirectly, for any other person or entity to employ
any person who has been employed, engaged or retained by Mom365 in
the one (1) year period prior to termination for a period of one (1) year
following termination of defendants’ employment.

Upon information and belief, defendant Brownrigg has breached the agreements

(a)

(b)

(c)

Accepting and performing the function of Vice President of Sales for VIP
Baby, thereby placing herself in a position where she will inevitably
compete with Mom365;

Accepting and performing the function of Vice President of Sales for VIP
Baby, thereby placing herself in a position where she will use, directly or
indirectly, the Confidential Information of Mom365 in the performance of
her duties;

Soliciting persons who had been employed by Mom365 to provide the
same or similar services to Mom365’s hospital partners as employees
and/or agents of the competing business VIP Baby; and

20
Case: 4:19-cv-01226-JAR Doc. #: 1 Filed: 05/13/19 Page: 21 of 23 PagelD #: 21

95.

(d) Calling upon the leadership of Mom365’s hospital partners to sell the
same or similar goods, products, and services that Mom365 offers to those
partners on behalf of VIP Baby.

Brownrigg’s breaches of contract have caused and will continue to cause damage

to Mom365. Monetary damages are inadequate to prevent all of the harms that will result from

Brownrigg’s continued breaches of her agreements and, accordingly, Brownrigg must be

preliminarily and permanently enjoined from continuing to breach her agreements.

WHEREFORE, Plaintiff Mom365, Inc. respectfully prays that this Court enter an Order

that enjoins and restrains the actions set forth in paragraphs below and grants other relief:

(a)

(b)

(c)

(d)

(e)

(f)

(g)

(h)

(1)

Brownrigg shall not be involved, directly or indirectly, in any manner, as an
officer, director, stockholder, partner, employee, consultant, advisor, independent
contractor, or in any other capacity with VIP Baby Portraits, VIP Recognition or
any other company;

Brownrigg shall cease use of any confidential information or trade secrets of
Mom365 shall immediately cease and desist from using or disclosing such
information without the express written consent of Mom365;

Brownrigg shall not participate in any way in marketing VIP Baby or soliciting
Mom365 customers;

Brownrigg shall cease and desist from all efforts to solicit any person who had
been employed by Mom365 prior to July 12, 2019;

Brownrigg shall cease and desist from contacting employees, officers, or directors
of the hospital partners with whom defendants worked in the eighteen (18)
months predating defendants’ termination of employment with Mom365;

Brownrigg shall not be involved, directly or indirectly, in the solicitation of or
sales to any hospital partner or potential hospital partner of in-hospital newborn
photography and associated goods, products, and services;

Brownrigg shall not be directly or indirectly involved with, or otherwise attend,
meetings of the Association of Women’s Health, Obstetric and Neonatal Nurses
or other similar conventions, wherever located;

Brownrigg shall not list herself as a contact person on the websites viprec.com,
vipbabyportraits.com, or any associated or affiliated website offering in-hospital
newborn photography; and

Other relief as this court deems just and appropriate.

24
Case: 4:19-cv-01226-JAR Doc. #: 1 Filed: 05/13/19 Page: 22 of 23 PagelD #: 22

JURY DEMAND

Mom365, Inc. demands trial by jury on all issues so triable.

Dated: May 13, 2019

DMS 14495076v1

22

Respectfully Submitted,

/s/Timm W.Schowalter
Timm W. Schowalter
Sandberg Phoenix & Von Gontard P.C.
600 Washington Ave., 15th Floor
St. Louis, MO 63101
tschowalter@sandbergphoenix.com
Tel: 314-231-3332

Paula K. Jacobi (pro hac pending)
Denise A. Lazar (pro hac pending)
Gregory S. Gistenson (pro hac pending)
BARNES & THORNBURG LLP
One N. Wacker Dr. Ste. 4400
Chicago, IL 60606-2833

(312) 214-4866

(312) 759-5646/Fax
pjacobi@btlaw.com
dlazar@btlaw.com
gregory.gistenson@btlaw.com

Attorneys for Plaintiff Mom365, Inc.
Case: 4:19-cv-01226-JAR Doc.#: 1 Filed: 05/13/19 Page: 23 of 23 PagelD #: 23

VERIFICATION
Pursuant to 28 U.S.C. § 1746(2), I verify under penalty of perjury that the information

contained in Mom365, Inc.’s Verified Complaint for Injunctive Relief and Damages is true and
correct to the best of his knowledge and information.

yf

il Vf

JOHN JOHNSON

Executed on: — May 13th , 20 19

 
